Citation Nr: 0314419	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  99-05 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from October 1984 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In December 2000, the Board remanded the 
claims of entitlement to service connection for a bilateral 
foot disorder, an appendectomy scar, and an acquired 
psychiatric disorder to include depression and anxiety.  In 
an October 2002 rating decision, the RO granted service 
connection for an appendectomy scar.  In a March 2003 
decision, the Board denied service connection for an acquired 
psychiatric disorder to include depression and anxiety, and 
directed further development of the claim presently at issue.  


REMAND

As noted, in March 2003, the Board directed additional 
development be undertaken of this claim, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) [codified at 38 C.F.R. § 19.9(a)(2)].  The Board 
directed that the appellant's claims folder be returned to 
the VA medical facility where the appellant had been afforded 
a physical examination in August 2002, in order for the 
opinion then issued to be clarified.  The clarifying opinion 
was issued in May 2003.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) is inconsistent with 38 
U.S.C.A. § 7104(a) (West 2002) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the RO for 
initial consideration.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993) (Holding that when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.).    

Because the appellant has not waived initial consideration by 
the RO of the May 2003 addendum to the August 2002 VA medical 
examination, this matter is REMANDED to the RO for the 
following actions:

The RO should examine the evidence of 
record, including the May 2003 VA medical 
examination addendum, and readjudicate 
the appellant's claim, including any 
additional development action as it deems 
proper.  The RO should follow any 
applicable regulations and directives 
implementing the provisions of the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)) as to notice and 
development.  Following such development 
and readjudication, if any such action 
does not resolve the claim, the RO shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until further 
notice is obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



